547 F.2d 436
2 Media L. Rep. 1343
Bruce H. MORRIS, Appellant,v.Anthony A. DANNA et al., Appellees.
No. 76-1364.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 7, 1977.Decided Jan. 13, 1977.

Paul W. Onkka, Jr., Legal Assistance of Ramsey County, Inc., St. Paul, Minn., filed appearance and brief for appellant.
William B. Randall, Ramsey County Atty., and Jeanne L. Schleh, Asst. Ramsey County Atty., St. Paul, Minn., filed brief for appellees.
Before LAY, ROSS and WEBSTER, Circuit Judges.
PER CURIAM.


1
This is an appeal from the order of the District Court1 dismissing appellant's complaint for lack of federal jurisdiction.  The basis of appellant's complaint was a front page article in the St. Paul Dispatch on November 3, 1975, which identified him by name as a welfare recipient and as a former dancer at a local nightclub.  Appellant alleged that the information disclosed in the press included statements from his doctor about his disabled status, the amount of public assistance received by him, the time when he received assistance and a number of details surrounding the circumstances under which that assistance was paid.  Jurisdiction was predicated upon 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343(3) (deprivation of a constitutional right under color of state law).  Appellant sought declaratory and injunctive relief, as well as monetary damages under 42 U.S.C. § 1983.


2
The District Court in an extensive and well-reasoned opinion held that appellant's invasion of privacy claim did not rise to constitutional dimensions and found no jurisdiction under 28 U.S.C. § 1343(3).  He likewise found no jurisdiction under 28 U.S.C. § 1331, holding that the federal statutory scheme which underwrote the Minnesota State Welfare Program did not infuse state legislation providing for confidentiality of records with the status of federal legislation, the breach of which would give rise to federal question jurisdiction.  Appellant's appeal from the dismissal by the District Court is predicated entirely upon the constitutional question.  After full consideration of the issues presented and of the briefs of the parties, we affirm on the basis of Judge Larson's opinion.2



1
 Honorable Earl R. Larson, District of Minnesota


2
 Judge Larson's opinion is published at 411 F. Supp. 1300 (D.Minn.1976)